        Case 2:20-cv-01080-DMF Document 3-1 Filed 06/02/20 Page 1 of 3




 1 PRICE LAW GROUP
   David Chami, Esq. (AZ Bar # 027585)
 2 8245 N. 85th Way, Suite 4349
   Scottsdale, Arizona 85258
 3 Email: David@pricelawgroup.com
   Phone: (818) 600-5515
 4 Fax: (818) 600-5415
 5 RM WARNER, PLC
     Raeesabbas Mohamed, Esq. (AZ Bar # 027418)
 6 8283 N. Hayden Road, Suite 229
   Scottsdale, Arizona 85258
 7 Email: Raees@RMWarnerlaw.com
   Phone: (480) 331-9397
 8 Fax: (866) 961-4984
 9
     Attorneys for Plaintiffs
10
11                          IN THE UNITED STATES DISTRICT COURT
12                                  DISTRICT OF ARIZONA
13
14
     Mohamed Sabra; and Council on            Case No.
     American-Islamic Relations of Arizona,
15
                                              DECLARATION OF IMRAAN
                   Plaintiffs,                SIDDIQI IN SUPPORT OF
16
                                              PLAINTIFF’S MOTION FOR A
            vs.                               PRELIMINARY INJUNCTION
17

18 Maricopa County Community College
     District; and Nicholas Damask, in his
     official and individual capacity
19
                   Defendants.
20

21
22
23

24
        Case 2:20-cv-01080-DMF Document 3-1 Filed 06/02/20 Page 2 of 3




 1
 2        DECLARATION OF IMRAAN SIDDIQI IN SUPPORT OF PLAINTIFF’S

 3                      MOTION FOR A PRELIMINARY INJUNCTION

 4          1.     My name is Imraan Siddiqi, and I am the Executive Director of the Council

 5 on American-Islamic Relations of Arizona (CAIR-AZ) a named Plaintiff in this case. I have
     personal knowledge of the facts set out in this declaration. If called upon as a witness I would
 6
     completely testify as to the matters stated herein.
 7
            2.     Damask has taught a form of this module for the last 24 years.
 8
            3.     After Plaintiffs reviewed the entire module, they discovered the entire module
 9 disapproved of Islam.
10          4.     Damask failed to provide a disclaimer that his module only reflects the views

11 held by radical extremists, and he closed the door to other interpretations by stating that this
     is the only interpretation possible, and furthermore that the mandate is a position
12
     unanimously accepted by scholars.
13
            5.     On May 11, 2020, Damask publicly stated: “I'll never apologize for teaching
14
     the content that I am, or the manner in which I'm teaching it."
15          6.     Attached as Exhibit A is a true and correct copy of Nicholas Damask’s Islamic
16 Terrorism PowerPoint presentation used in the Spring 2020 Semester at Scottsdale
17 Community College.
            7.     Attached as Exhibit B is a true and correct copy of Nicholas Damask’s
18
     assigned reading of Future Jihad used in the Spring 2020 Semester at Scottsdale Community
19
     College.
20
            8.     Attached as Exhibit C is a true and correct copy of Nicholas Damask’s Islamic
21 Terrorism module quiz used in the Spring 2020 Semester at Scottsdale Community College.
22          9.     Attached as Exhibit D is a true and correct copy of Nicholas Damask’s

23 POS120 syllabus used in the Spring 2020 Semester at Scottsdale Community College.

24


                                                   -1-
      Case 2:20-cv-01080-DMF Document 3-1 Filed 06/02/20 Page 3 of 3




 1         10 .   Attached as Exhibit E is a true and correct copy of Nicholas Damask’s
 2 correspondence with Mohamad Sabra regarding the quiz questions in POS 120.
         1 1 . Attached as Exhibit F is a true and correct copy of Scottsdale
 3
   Community College’s apology for the Islamic Terrorism quiz used in the Spring 2020
 4
   Semester at Scottsdale Community College.
 5
         12. Attached as Exhibit G is a true and correct copy of Scottsdale
 6 Community College’s course offering for POS120 in the 2020 Summer semester and
 7 2020 Fall semester.
 8         13.    Pursuant to 28 U.S.C. § 1746, 1 verify under penalty of perjury under the
     laws of the United States that the foregoing is true and correct .
 9
           Executed on June 1, 2020 in Arizona.
10
                                                     By i   Imraan Siddiqi ( Jurv 1, 2020 15:42 PDT )
11
                                                              Imraan Siddiqi
12

13

14
15
16
17

18
19

20
21

22
23

24


                                               -2-
